—Order unanimously affirmed without costs. Memorandum: We reject the argument that petitioner failed to prove by clear and convincing evidence that respondent is not capable of caring for her children now or in the foreseeable future by reason of mental disease (cf., Matter of Shaneek Christal W., 122 AD2d 215, 216). The court-appointed psychiatrist testified that respondent had been hospitalized for mental illness in the past and was diagnosed as suffering from schizophrenia; that she continues to demonstrate symptoms of that disease, which is now in remission; that she lacks insight into the disease; and that she refuses to take the medications prescribed for her psychiatric condition. Respondent’s mother testified that respondent continues to manifest bizarre behavior. That testimony is sufficient to support the determination (see, Matter of Naticia Q., 226 AD2d 755; Matter of Bry*881ant S., 188 AD2d 1078; Matter of Demetrius F., 176 AD2d 940). (Appeal from Order of Erie County Family Court, Townsend, J.—Neglect.) Present—Pine, J. P., Lawton, Doerr, Boehm and Fallon, JJ.